Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-4, 6, 7, 9, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7, 17 and 18 of copending Application No. 16,321,431 in view of US 2010/0064702 to Lifson. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In Reference to Claim 1
A compressor comprising: a casing (Claim 1 of Copending Application 16,321,431) that is configured to cover an internal space, the internal space including a first space (Claim 1 of Copending Application 16,321,431, the high-pressure space)  and a second space (Claim 1 of Copending Application 16,321,431, the low-pressure space) larger than the first space, the casing having a first casing part (Claim 1 of Copending Application 16,321,431, the low-pressure casing part)  covering the first space, and the casing having a second casing part (Claim 1 of Copending Application 16,321,431, the high-pressure casing part)  covering the second space; a compression mechanism (Claim 7 of Copending Application 16,321,431) that generates a high-pressure fluid by compressing a low-pressure fluid; and, the first space and the second space are each a high-pressure space configured to contain the high-pressure fluid, or the second space is a high-pressure space configured to contain the high-pressure fluid and the first space is a low-pressure space configured to contain the low-pressure fluid, and a metallic coating being is formed on an outer surface of at least the first casing part (Claim 5 of Copending Application 16,321,431).

Lifson teaches the compressor is driven by a motor positioned in the lower pressure casing.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Copending Application 16,321,431 to incorporate teachings from Lifson.  Doing so, would result in motor being positioned in the casing to drive the compression mechanism as being taught by Lifson.  Both inventions Copending Application 16,321,431 and Lifson are in the same field of endeavor, and it is well known in the art that a compressor needs a dynamic resource for operation. Lifson teaches the method of driving compression mechanism with a predictable result of success.
In Reference to Claim 2
The compressor according to claim 1, wherein the metallic coating is also formed on an outer surface of the second casing part. (Claim 6 of Copending Application 16,321,431)
In Reference to Claim 3
The compressor according to claim 1, wherein the metallic coating is a metal-sprayed coating that is in contact with the casing. (Claim 5 of Copending Application 16,321,431)
In Reference to Claim 4
The compressor according to claim 1, wherein the casing includes a first metal, and the metallic coating includes a second metal having an ionization tendency greater Page 6 of 10Serial No.: New - PCT/JP2017/027118 Nat'l Phase Filed: Herewith than that of the first metal. (Claim 6 of Copending Application 16,321,431)
In Reference to Claim 6
The compressor according to claim 1, wherein the compression mechanism (Claim 7 of Copending Application 16,321,431)
Lifson teaches the compression mechanism in the first space, and the motor is disposed in the second space.


In Reference to Claim 7
Copending Application 16,321,431 teaches the compressor enclosed by casing.
Copending Application 16,321,431 is silent on detail of the compressor.
Lifson teaches the casing is provided with a suction port (Fig. 1, 34) configured to suction the low- pressure fluid, the compression mechanism includes a compression chamber (Fig. 1, 25) that is not part of does not belong to either the first space or the second space, and the suction port is configured  (Fig. 1, 34) to be communicated with the compression chamber (Fig. 1, 25).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Copending Application 16,321,431 to incorporate teachings from Lifson.  Doing so, would result in motor being positioned in the casing to drive the compression mechanism as being taught by Lifson.  Both inventions Copending Application 16,321,431 and Lifson are in the same field of endeavor, and it is well known in the art that a compressor needs a dynamic resource for operation. Lifson teaches the method of driving compression mechanism with a predictable result of success.
In Reference to Claim 9
A freezing and refrigeration container unit including the compressor according to claim 1, the freezing and refrigeration container (Claim 17 of Copending Application 16,321,431) being configured for marine transportation, the freezing and refrigeration container unit further comprising: a container configured to contain articles (Claim 17 of Copending Application 16,321,431) ; a utilization heat exchanger (Claim 
In Reference to Claim 10
A method for manufacturing the compressor according to claim 1, the method comprising: preparing the casing (Claim 18 of Copending Application 16,321,431); and forming the metallic coating (Claim 18 of Copending Application 16,321,431) by thermally spraying the outer surface of at least the first casing part of the casing with a metal.
In Reference to Claim 14
A freezing and refrigeration container unit (Claim 17 of Copending Application 16,321,431) including the compressor according to claim 1, the freezing and refrigeration container being configured for marine transportation, the freezing and refrigeration container unit further comprising: a container configured to contain articles (Claim 17 of Copending Application 16,321,431)  ; a utilization heat exchanger (Claim 17 of Copending Application 16,321,431) disposed inside the container; a heat source heat exchanger (Claim 17 of Copending Application 16,321,431) disposed outside the container; a first refrigerant flow path (Claim 17 of Copending Application 16,321,431) and a second refrigerant flow path (Claim 17 of Copending Application 16,321,431) that are each configured to move a refrigerant between the utilization heat exchanger (Claim 17 of Copending Application 16,321,431) and the heat source heat exchanger (Claim 17 of Copending Application 16,321,431), the compressor being provided in the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 14, 15 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of the Applicant provided prior art US Patent Publication 2003/019457 to Cooper et al (Cooper).
In Reference to Claims 1-4, 10, 15-17

Lifson does not teach the coated casing.
Cooper teaches a metallic coating being (Paragraph 10) is formed on an outer surface of at least the first casing part.
the metallic coating is also formed on an outer surface of the second casing part. (Paragraph 10, teaches all the compressor housing is coated.)
the metallic coating is a metal-sprayed coating that is in contact with the casing (Paragraph 10).
the casing includes a first metal (Steel, Paragraph 4), and the metallic coating includes a second metal (Al, Paragraph 15) having an ionization tendency greater Page 6 of 10Serial No.: New - PCT/JP2017/027118 Nat'l Phase Filed: Herewith than that of the first metal.
preparing the casing; and forming the metallic coating by thermally spraying (Paragraph 10) the outer surface of at least the first casing part of the casing with a metal.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Lifson to incorporate teachings from Cooper.  Doing so, would result in a metallic coating being applied to the casing of the compressor of Lifson as being taught by Cooper, since Cooper teaches a method of improving the corrosion mitigation to extend the useable life of the compressor.

    PNG
    media_image1.png
    812
    695
    media_image1.png
    Greyscale

In Reference to Claim 6
Lifson discloses the compression mechanism (Fig. 1, 25) at least faces the first space, and the motor (Fig. 1, 23) is disposed in the second space (Fig. 1, annotated by the examiner).
In Reference to Claim 7
Lifson discloses to suction the low- pressure fluid, the compression mechanism includes a compression chamber (Fig. 1, 25) that is not part of either the first space (Fig. 1, annotated by the examiner) or the 
In Reference to Claim 9
Lifson discloses a freezing and refrigeration container unit including the compressor according to claim 1, the freezing and refrigeration container being configured for marine transportation, the freezing and refrigeration container unit further comprising: a container (Fig. 1, annotated by the examiner) configured to contain articles; a utilization heat exchanger (Fig. 1, 28) disposed inside the container; a heat source heat exchanger (Fig. 1, 24) disposed outside the container; a first refrigerant flow path (Fig. 1, annotated by the examiner) and a second refrigerant flow path  (Fig. 1, annotated by the examiner) that are each configured to move a refrigerant between the utilization heat exchanger and the heat source heat exchanger, the compressor being provided in the second refrigerant flow path; and a decompression device (Fig. 1, 26)  provided in the first refrigerant flow path.
In Reference to Claim 5
Lifson discloses a compressor, comprising: a casing (Fig. 1, 21) that is configured to cover an internal space, the internal space including a first space (Fig. 1, annotated by the examiner) and a second space (Fig. 1, annotated by the examiner) larger than the first space, the casing having  a first casing part (Fig. 1, annotated by the examiner) covering the first space, and the casing having a second casing part (Fig. 1, annotated by the examiner) covering the second space; a compression mechanism (Fig. 1, 25) that generates a high-pressure fluid by compressing a low-pressure fluid; and a motor (Fig. 1, 23) that drives the compression mechanism, the first space and the second space are each a high-pressure space configured to contain the high-pressure fluid, 
Lifson does not teach a resin coating
a resin coating being (Paragraph 20) is formed on an outer surface of the casing.

In Reference to Claim 11
Lifson discloses the compression mechanism (Fig. 1, 25) at least faces the first space, and the motor (Fig. 1, 23) is disposed in the second space.
In Reference to Claim 12
Lifson discloses the casing (Fig. 1, 21) is provided with a suction port (Fig. 1, 34) configured to suction the low-pressure fluid, the compression mechanism(Fig. 1, 25) includes a compression chamber that is not part of either Page 8 of 10Serial No.: New - PCT/JP2017/027118 Nat'l Phase Filed: Herewiththe first space or the second space, and the suction port is configured to be communicated with the compression chamber.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lifson and Cooper as applied to claim 5 above, and further in view of US Patent Publication 2010/0319372 to Lifson et al (Lifson 372).
In Reference to Claim 13
Lifson discloses the compressor comprising the fixed scroll fixed to a partition plate.
Lifson 372 teaches the fixed scroll (Fig. 1A, 26) fixed to the casing (Fig. 1A, 22) directly.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination  Lifson and Cooper as applied to Claim 5 to incorporate teachings from Lifson 372.  Doing so would result in the fixed scroll being fixed to the casing directly instead of fixed to the partitioning late.  Both inventions of Lifson and Lifson372 are in the same field of endeavor, Lifson372 provides lower cost design with less components.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lifson and Cooper as applied to claim 1 above, and further in view of Lifson 372.
In Reference to Claim 8
Lifson discloses the compressor comprising the fixed scroll fixed to a partition plate.
Lifson 372 teaches the fixed scroll (Fig. 1A, 26) fixed to the casing (Fig. 1A, 22) directly.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination  Lifson and Cooper as applied to Claim 1 to incorporate teachings from Lifson 372.  Doing so would result in the fixed scroll being fixed to the casing directly instead of fixed to the partitioning late.  Both inventions of Lifson and Lifson372 are in the same field of endeavor, Lifson372 provides lower cost design with less components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/21